PER CURIAM.
Plaintiff appeals from a judgment denying her a divorce and granting one to the defendant on his counterclaim, contending that the evidence does not support the trial court’s action, but requires a decree in her favor.
It appears that, as is not unusual in divorce cases, there are faults on both sides, each party seeing the other’s magnified and his own minimized. In this instance we can see no useful purpose in setting forth their respective accusations and recriminations. It is sufficient to say that the trial court from his advantaged position to judge the credibility of the witnesses made findings based on competent, credible evidence which justify the judgment. Nothing is made to appear to persuade us that he abused the discretion reposed in him in granting the divorce to the husband or in making the decree which was entered. See Hendricks v. Hendricks, 123 Utah 178, 257 P.2d 366, and Steiger v. Steiger, 4 Utah 2d 273, 293 P.2d 418.
Affirmed. No costs awarded.